Order unanimously reversed without costs, petition dismissed and designating petition validated. Memorandum: Absent any allegation of fraud, falsification, or undue influence, the failure of a notary public to administer a formal oath to a party signing a designating petition is insufficient to overcome the presumption of regularity (see, Matter of La Mendola v Mahoney, 49 AD2d 798). (Appeal from order of Supreme Court, Erie County, McGowan, J. — Election Law.) Present — Doerr, J. P., Denman, Boomer, Lawton and Davis, JJ. (Order entered Aug. 26,1988.)